 

 

 

 
 
 

3a
ODAC ANN R RR ip 1

£

semencononige FS

 

   

ONICALLY FLED

2D MATT S Zi

 

SIS Oe 2a:
en

 

 

ILGRI

LAW. LLC =

FEDERAL CRIMINAL DEFENSE

 

 

 

NEW YORK OFFICE

48 WALL STREET, 5" FLOOR
NEw York, NY 10005
(646) 779-2746

NEW JERSEY OFFICE
130 POMPTON AVENUE
VERONA, NJ 07044
(973) 239-4300

LorRAINE@LGRLAWGROUP.COM
WWW.LGAULIRUFO.COM
FAX: (973) 239-4310

May 12, 2021

via ECF
MOTION DENIED

Honorable George B. Daniels B TD ’ \ (

Senior U.S. District Judge
500 Pearl Street Co
uf]

United States Courthouse
New York, NY 10007-1312

     

Re: Reappointment for Compassionate Release Motion
United States y. Hector Tirado, 1:15CR 00487-005

Dear Judge Daniels:

I represented Mr. Tirado in the above criminal matter before Your Honor several years
ago. Mr. Tirado 1s still serving a sentence on these charges, and contacted my office seeking my
help to assist him in filing a motion for compassionate release pursuant to 18 U.S.C. §
3582(c)\(1)(A\i). [would respectfully request that Your Honor re-appoint me in this matter.

Respectfully submitted:
s/

Lorraine Gauli-Rufo, Esq.
Attorney for Hector Tirado

 
